Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective as of
            , 2017, between Gary Kohler (“Employee”) and BCCM, Inc., a Delaware
corporation (“Company”).

WHEREAS, pursuant to an Asset Purchase Agreement between the Company and Blue
Clay Capital Management, LLC (“BCCM”) dated as of             , 2017 (“Asset
Purchase Agreement”), the Company purchased the assets of BCCM, an asset
management business owned and operated by Employee.

WHEREAS, as part of the Asset Purchase Agreement, the Company desires to hire
Employee pursuant to the terms of this Agreement. Employee’s employment with the
Company will expose Employee to more Confidential Information and
customer/vendor relationships of the Company.

WHEREAS, Employee recognizes that as part of the Asset Purchase Agreement and
during the course of employment with the Company, the Company will disclose to
such confidential customer and related business information, which is the
property and trade secrets of the Company and which enable the Company to
compete successfully. Employee recognizes that the Company has a legitimate
interest and right in protecting its interest in such information and that in
consideration for the Asset Purchase Agreement and Employee’s hiring with the
Company, the parties are willing to execute this Agreement.

WHEREAS, Employee acknowledges that this Agreement was provided, discussed and
understood prior to execution of this Agreement, and that Employee was given an
adequate opportunity to ask questions and seek any legal assistance related to
this Agreement.

NOW, THEREFORE, in consideration of the foregoing promises and the mutual
promises, covenants, and agreements contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.    TERM AND TERMINATION.    The employment relationship between the Company
and Employee shall remain “at-will,” and either party may terminate Employee’s
employment with the Company at any time, for any reason, and with or without
notice.

2.    CONSIDERATION. The consideration for this Agreement, the sufficiency of
which is hereby acknowledged, shall be the Employee’s hiring and/or employment
with the Company, specifically including, but not limited to, Employee’s
compensation, the accompanying benefits of employment, and access to the
Company’s business information.



--------------------------------------------------------------------------------

3.    DUTIES. Employee shall be employed with the Company as Chief Investment
Officer and provide related services to the Company. While employed by the
Company and except for the duties of Employee to BCCM that remain as of the date
of this Agreement, Employee shall devote Employee’s full time, skill, and
attention during normal business hours to the interests of and the business of
the Company (consistent with the Employee’s devotion of the same to Blue Clay
Capital Management, LLC prior to the date hereof), and shall perform such
duties, if any, as shall be assigned from time to time by the Company and are
consistent with Employee’s position as Chief Investment Officer, shall comply to
the best of Employee’s abilities with the best interest, policies and directives
issued by the Company. Employee shall report to the Board of Directors of the
Company. The Company acknowledges that Employee principally performs his
services at the Company’s office in Florida, but commonly also provides such
services from various office and non-office locations elsewhere and may in his
discretion perform such services from such locations as he may from time
determine. The Company further acknowledges that Employee is engaged in various
non-profit and other activities not in furtherance of the Company’s business,
that the Employee may become engaged in other such activities, and nothing in
this Agreement or in Employee’s employment by the Company shall prohibit
Employee from engaging in any activities that are not competitive with the
business of the Company and do not materially interfere with the performance of
Employee’s duties on behalf of the Company.

4.    COMPENSATION.

a.    Annual Compensation. In consideration of Employee’s services, the Company
agrees to pay Employee an annual base salary of $50,000.00, as adjusted
(increased, but not decreased) from time-to-time, payable in equal installments
twice monthly. Except as expressly provided below as to benefits and other
matters, Employee agrees to accept such consideration as full compensation for
services hereunder. The Company shall have the right to deduct from compensation
paid to Employee hereunder any and all of Employee’s social security, federal,
state, and local taxes which may be required by law, and any and all amounts
that may be owing to the Company by Employee.

b.    Bonus. Employee shall have the opportunity to earn an annual discretionary
bonus based upon terms, criteria and conditions established by the Company’s
Board in their sole discretion. Employee must be actively employed with the
Company through the bonus payout date to receive any annual bonus payout
pursuant to this Section. The timing of such payment shall be in the Board’s
sole discretion.

c.    Revenue Sharing. Employee shall have the right to earn Company revenue
sharing based upon the terms and conditions set forth on Exhibit A hereto. After
Employee is no longer employed by the Company, Employee shall be entitled to the
revenue sharing listed on Exhibit A or, if Employee and the Company agree on a
different revenue sharing as to a particular fund, that other revenue sharing
(except that any new investors first investing in funds of the Company after
Employee is no longer employed by the Company shall not be treated as clients
brought into the funds by

 

2



--------------------------------------------------------------------------------

Employee) as follows: (1) 100% of the revenue sharing Employee would have been
entitled to receive if he remained employed by the Company calculated for the
period between the date Employee ceased to be employed by the Company and the
first anniversary of the date Employee ceased to be employed by the Company; (2)
75% of the revenue sharing Employee would have been entitled to receive if he
had remained employed by the Company calculated for the period between the first
anniversary and second anniversary of the date Employee ceased to be employed by
the Company; (3) 50% of the revenue sharing Employee would have been entitled to
receive if he had remained employed by the Company calculated for the period
between the second anniversary and third anniversary of the date Employee ceased
to be employed by the Company; and (4) 25% of the revenue sharing Employee would
have been entitled to receive if he had remained employed by the Company
calculated for the period between the third anniversary and fourth anniversary
of the date Employee ceased to be employed by the Company.

5.    EMPLOYEE BENEFITS. Employee shall be entitled during the term of this
Agreement to participate in the Company’s benefits programs, if any, and receive
paid vacation on the same basis as is generally from time to time applicable to
other employees of the Company serving in a capacity similar to that being
occupied by Employee and having been employed by Employee for the same period of
time; provided, however, that such benefits shall in any event include health
insurance on terms reasonably acceptable to Employee. The Company’s benefit
plans shall be subject to the establishment and modification by the Company in
its sole discretion.

6.    EMPLOYEE EXPENSES. During the term of employment, the Company shall
reimburse Employee for, or pay directly, all reasonable and pre-approved travel,
entertainment, and other expenses as are ordinarily incurred by Employee in
connection with the performance of services under this Agreement. Reimbursement
or payment for such expenses shall be made upon presentation of expense
statements and other supporting information as the Company may reasonably
request. Recognizing that business-related entertainment is an element of
Employee’s duties pursuant to this Agreement, the Company shall pay, as a
business expense, the dues and assessments for Employee’s membership at two
clubs selected by Employee (up to a maximum of $7,500 per club), and shall
reimburse Employee for any business-related entertainment expenses incurred by
Employee at such clubs.

7.    COVENANT NOT TO SOLICIT OR COMPETE. In consideration of the foregoing and
the mutual promises, covenants, and agreements contained herein, from the date
of this Agreement until one (1) year following Employee’s termination of
employment with the Company for any reason, Employee will not, either directly
or indirectly, alone or as partner, officer, director, shareholder, agent,
employee, affiliate, subsidiary, parent company, agent or assign of another firm
or entity:

a.    interfere, or engage in competition with, the business of the Company
(whether by way of interfering with the Company’s relationship with employees,
customers, agents, representatives, manufacturers, distributors, or vendors);

 

3



--------------------------------------------------------------------------------

b.    hire, employ, retain as an independent contractor, induce or attempt to
induce by soliciting or assisting anyone else in the solicitation of, any of the
Company’s employees, former employees within one year of such former employee’s
leaving the employment of the Company, or contractors of the Company to leave
their employment or terminate their contract with the Company;

c.    engage in competition with the Company by soliciting or working with
clients or customers of the Company or former clients of the Company with whom
the Company conducted business during the term of Employee’s employment with
respect to the same type of work performed by Employee for the Company; or

d.    engage in competition with the Company by owning, investing in,
contracting with, managing or otherwise operating or working with a business
similar to that of the Company’s business within the United States.

Provided, however, that notwithstanding anything in this Agreement to the
contrary, it shall be deemed not to be competition with the Company for purposes
of this Agreement (and therefore not a breach of Employee’s obligations under
this Section 7) for Employee to invest for or manage the investments of any
person, fund or other entity if the strategy used by Employee therefor is not
the same as or similar to any investment strategy used by a fund of the Company
as of the date Employee’s employment with the Company terminates (or, for funds
commenced by the Company after the date of the termination of Employee’s
employment with the Company, not the same as or similar to any strategy the
Company was actively planning to use in a fund to be commenced after such date).

8.    CONFIDENTIAL INFORMATION.

a.    Non-disclosure. During employment and at all times thereafter, neither
Employee nor Employee’s agents, employees, shareholders, and assigns shall use
or disclose any confidential information to any person not employed by the
Company or not authorized by the Company to receive such confidential
information without the prior written consent of the Company; provided, however,
that notwithstanding anything in this Agreement to the contrary, Employee may
disclose at any time for any purpose any information with respect to his
performance as a manager of any investment funds or with respect to the
performance of any investment funds that he managed or supervised the management
of, in whole or in part (collectively, “Performance Data”), and the Company
shall during and following the term of Employee’s employment by the Company
(i) provide to Employee such Performance Data as he may from time to time
request, and (ii) not disclose to any person or entity any Performance Data that
is not accurate in all materials respects or that is misleading.. The
obligations contained in this paragraph will survive indefinitely. “Confidential
Information” means information that is proprietary to the Company and shall
include, but is not limited to, information relating to the business plans as
well as pricing, contracts, employment costs, selling costs, delivery costs,
marketing information, customer lists, account names, contacts, addresses, and
sales activity, suppliers and vendors, projects, project information, contracts,
marketing information, tax and

 

4



--------------------------------------------------------------------------------

financial information, intellectual property, employees, banking relationships,
mailing lists, and related information. Any information Company, Employee, or
the Company consider confidential information or is treated as confidential
information will be presumed to be confidential information.

b.    Exceptions. Employee shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of Confidential
Information that is made in confidence to federal, state or local government
officials or to an attorney solely for the purposes of reporting or
investigating a suspected legal violation or that is otherwise disclosed in a
complaint or other document filed in a lawsuit or other legal proceeding (if
such filing is made under seal). An employee who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the
Confidential Information to the attorney of the employee and use the
Confidential Information in the court proceeding if the employee files any
document containing the trade secret under seal and does not disclose the trade
secret, except by court order.

9.    PROPRIETARY RIGHTS.    Employee agrees that all Work Product created
solely or jointly by Employee or Employee’s employees, associates, or
subcontractors, arising from employment and/or work performed hereunder, or
previously conceived in anticipation of employment with the Company shall be
deemed “work made for hire” and shall remain the sole property of the Company.
Employee shall execute all such assignments, oaths, declarations, and other
documents as may be prepared by the Company to effect the foregoing. “Work
Product” shall mean all documentation, creative works, marketing, and customer
materials/information, know-how, and information works, marketing, and customer
materials/information, and information created on behalf of the Company, in
whole or in part, by Employee in creating the Work Product within the scope of
Employee’s employment or this Agreement, whether or not copyrightable or
otherwise protectable. Exempt from this Agreement shall be an invention for
which no equipment, supplies, facility or trade secret information of the
company was used and which was developed entirely on the Employee’s time, does
not relate to the business of the Company or the Company’s actual or
demonstrably anticipated research or development, or which otherwise does not
result from any work performed by the Employee for the Company.

10.    EQUITABLE AND LEGAL RIGHTS.

a.    Return upon Termination. Upon termination of Employee’s employment for any
reason, Employee shall return to the Company all Confidential Information, Work
Product, and other property of the Company that Employee possesses, and shall
also deliver to the Company all other documents, electronic data and information
relating to any Work Product of Employee. Employee shall be liable to the
Company for damages for any such property not returned to the Company.

b.    Restrictive Period. Employee acknowledges that upon a breach of the
non-solicitation or non-competition terms in Section 7 herein, the restrictive
period referenced therein shall be extended for the duration of such breach.

 

5



--------------------------------------------------------------------------------

c.    Equitable Rights. Employee acknowledges that the breach of Sections 7, 8
or 9 herein relating to non-competition/non-solicitation, confidentiality and/or
proprietary rights may cause irreparable harm which may not be compensable by
monetary damages. Accordingly, in the event of an actual or threatened breach by
Employee of Section 7, 8 or 9 of this Agreement, the Company shall be entitled
to an injunction restraining Employee from so acting. The Company acknowledges
that the breach of Section 8 herein relating to Performance Data may cause
irreparable harm which may not be compensable by monetary damages. Accordingly,
in the event of an actual or threatened breach by the Company of Section 8 of
this Agreement, Employee shall be entitled to an injunction restraining the
Company from so acting. The prevailing party in any action to enforce any
provision of this Agreement shall be entitled to the recovery of legal fees and
costs incurred in enforcing this Agreement; provided that nothing herein shall
be construed as prohibiting or in any way limiting either party from pursuing
any other legal remedies available under the terms of this Agreement or other
applicable laws.

11.    SEVERABILITY AND SURVIVAL. The parties understand that the Company has
attempted to limit Employee’s right to compete and/or solicit only to the extent
necessary to protect the Company from unfair competition. If any general
provision of this Agreement is determined by a court of competent jurisdiction
to be illegal or invalid for any reason whatsoever, then such provision shall be
severed from this Agreement and shall not affect the validity of the remainder
of this Agreement. The terms of this Agreement, most notably Sections 7, 8, 9,
10, and 11-17 herein, shall survive termination of this Agreement.

12.    ENTIRE AGREEMENT. This Agreement and documents referenced therein
constitute the entire agreement with respect to the subject matter hereof,
supersede all prior agreements, and may not be amended or waived unless in
writing executed by all parties.

13.    ASSIGNABILITY. Employee shall not assign any rights or obligations
hereunder without the written consent of the Company, with this Agreement
binding upon Employee’s permitted successors, heirs and assigns. The Company may
transfer or assign its rights and obligations under this Agreement.

14.    GOVERNING LAW. This Agreement and its validity and interpretation shall
be governed by the laws of the state of Delaware, with any dispute or claim
relating to this Agreement shall be venued or heard in the State of Delaware.

15.    NOTICES. Any notices required or permitted under this Agreement shall be
in writing and delivered personally or by registered mail, postage prepaid to
the Company or Employee at the address set forth below.

 

6



--------------------------------------------------------------------------------

16.    COUNTERPARTS. This Agreement may be executed in one or more counterparts,
all of which together shall be deemed one valid, final and binding Agreement.

 

7



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties acknowledge that they have read and understand
the terms herein and have executed this Agreement as of the day and year first
above written.

 

COMPANY: BCCM, INC.

By:  

 

Its:  

 

Address:  

 

 

 

 

 

EMPLOYEE:

 

 

Gary Kohler Address:  

 

 

 

 

 

[Signature Page to Employment Agreement – Kohler]



--------------------------------------------------------------------------------

EXHIBIT A

REVENUE SHARING TERMS

Employee shall be entitled to participate in an allocation of certain management
fee and incentive fee revenues earned by the Company in the following funds:
Blue Clay Capital SMID-Cap LO LP. Such revenue shares, as described below, will
be additive to total base compensation.

Blue Clay Capital SMID-Cap LO LP

Employee to receive 60% of management fees on assets of existing clients and on
assets of clients Employee brings into the fund (including without limitation
Existing Clients of Other Funds). Employee to receive 50% of fees on assets of
all clients Company or Air T, Inc. brings into the funds by direct marketing and
mailing. The presumption is that all new client assets will be to the benefit of
Employee (that is, Employee to receive 60% of the management fees with respect
thereto) unless notified by Air T, Inc. or Company as to their originating as a
new client at the time or immediately prior to such time the new client first
invests in a fund of the Company.

“Existing Clients of Other Funds” means (i) persons or entities invested in
funds of Blue Clay Capital Management, LLC immediately prior to the date of this
Agreement, (ii) persons or entities brought to any funds of the Company by
Employee on or subsequent to the date of this Agreement, and (ii) affiliates of
the foregoing, if any such person or entity or affiliate thereof subsequently
becomes an investor in Blue Clay Capital SMID-Cap LO LP.

Revenue shares shall be paid within fifteen (15) business days of the Company’s
receipt of each payment of a fee or a portion thereof as to which Employee is
entitled to a share.

Revenue shares with respect to any new or other funds are to be negotiated in
good faith between the parties.